NO. 07-05-0348-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                 OCTOBER 27, 2005
                          ______________________________

                        MARCO ANTONIO ROMERO, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

            NO. CR-00H-108; HONORABLE H. BRYAN POFF, JR., JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Marco Antonio Romero, appeals from a denial of his Motion for DNA

Testing after conviction for the offense of Sexual Assault. We will dismiss the appeal for

want of jurisdiction.


       Our appellate jurisdiction over a criminal appeal is triggered through a timely notice

of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of

a notice of appeal timely filed in compliance with the requirements of Rule of Appellate

Procedure 26, a court of appeals does not obtain jurisdiction to address the merits of the
appeal in a criminal case, and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). An appeal of a denial of a motion

for DNA testing is treated in the same manner as an appeal of any other criminal matter.

TEX . CODE CRIM . PROC . ANN . art. 64.05 (Vernon Supp. 2005). As applicable here, Rule of

Appellate Procedure 26.2(a) requires a notice of appeal in a criminal case be filed within

30 days after the day the trial court enters an appealable order. See In re Johnston, 79
S.W.3d 195, 197 (Tex.App.–Texarkana 2002, no pet.). Rule 26.3 allows for an extension

of time if the appellant files a notice of appeal with the trial court within 15 days after the

deadline for filing the notice of appeal and files a motion for extension with the appellate

court.


         Appellant signed a waiver of his rights to appeal, pled guilty, and was sentenced on

January 16, 2003. The trial court certified that the matter was pursuant to a plea bargain,

and that appellant had no right to appeal. Appellant filed his motion for DNA testing on

August 19, 2005,1 and the trial court signed an order denying the motion on August 31,

2005. Appellant’s notice of appeal was filed October 5, 2005. Appellant’s failure to file a

timely notice of appeal or to meet the requirements for an extension under Rule 26.3

prevents this court from having jurisdiction over his appeal. Slaton, 981 S.W.2d at 210.




         1
        Appellant also filed a Motion for In Camera Inspection requesting the court to
inspect the District Attorney’s file for exculpatory evidence. However, we do not have
authority to address his appeal of the denial of this motion because it does not deal with
art. 64.03 or 64.04. See Wolfe v. State, 120 S.W.3d 368, 372 (Tex.Crim.App. 2003).

                                              2
      Consequently, the appeal is dismissed for want of jurisdiction.




                                        Mackey K. Hancock
                                            Justice



Do not publish.




                                           3